 Case 3:12-cr-00175-O Document 1808 Filed 07/17/19                  Page 1 of 1 PageID 6646



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


UNITED STATES OF AMERICA                      §
                                              §
v.                                            §              No. 3:12-CR-0175-O
                                              §
HERMAN VAUGHN (29)                            §

                                             ORDER

       Pending before the Court is Defendant’s Motion for Early Termination of Supervised Release

(ECF No. 1779). Defendant seeks early termination because he has served 26 months of his 60

month term of supervised release, he has a good support system, and he works for a friend.

However, Defendant’s supervising officer reports that Defendant has tested positive for opiates on

one occasion, for cocaine on another occasion, and has previously failed to report for drug testing.

Based on all of the information, Defendant has failed to carry his burden to show his supervised

release should be terminated. Accordingly, Defendant’s Motion is DENIED.

       Signed this 17th day of July, 2019.



                                             _____________________________________
                                             Reed O’Connor
                                             UNITED STATES DISTRICT JUDGE
